Citation Nr: 0210977	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  94-36 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother, father and brother


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

By rating decision dated in November 1986, the Regional 
Office (RO) originally denied the veteran's claim for service 
connection for residuals of a head injury.  He was notified 
of this determination and of his right to appeal, but a 
timely appeal was not filed.  He subsequently sought to 
reopen the claim for service connection for residuals of a 
head injury.  In a rating action dated in February 1994, the 
RO found that new and material evidence had not been received 
to reopen his claim.  The veteran appealed this decision to 
the Board of Veterans' Appeals (Board) which, in April 1997, 
remanded the claim to the RO for additional development of 
the record.  Following completion of the requested actions, 
the Board denied inter alia the appeal to reopen the claim 
for service connection for residuals of a head injury in 
August 1999.  This determination was appealed to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order dated December 29, 2000, granted a Joint Motion for 
Partial Remand and for a Stay of Further Proceedings (Joint 
Motion).  In an August 2001 decision, the Board concluded 
that the evidence submitted by the veteran was new and 
material and reopened the claim for service connection for 
residuals of a head injury.  In addition, the case was 
remanded for additional development of the record and for the 
RO to adjudicate the claim on a de novo basis.  

The Board notes that in its August 1999 decision, it 
concluded that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disability.  It was noted in the 
Joint Motion that the veteran was not appealing this issue.  
The Court Order indicated that the appeal as to this issue 
was dismissed.  The Board's adjudication, accordingly, is 
limited to the issue noted on the preceding page.



FINDINGS OF FACT

1.  A head injury, if present in service, was acute and 
transitory and resolved without residual disability.

2.  The clinical evidence of record fails to show that the 
veteran currently has any residuals of an in-service head 
injury.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains VA clinical opinions as to the etiology of the 
disability at issue.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131.

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran asserts that service connection should be 
established for residuals of a head injury.  He claims that 
he sustained a head injury while he was on leave on active 
duty.  The evidence in support of the veteran's claim 
consists of some medical records, the veteran's statements, 
including his testimony at a hearing at the RO, and various 
statements from friends and relatives of the veteran.  
Service medical records show that, in December 1976, the 
veteran had three stitches on his face.  The specific site 
was not reported.  The Board notes that the statements 
submitted at the hearing in October 1997 are to the combined 
effect that the veteran was on leave in December 1975 and, 
apparently while attempting to stop a robbery, was hit in the 
head and taken to a hospital for X-ray studies.  His sister 
indicated that the family received a phone call in December 
1975 and learned that the veteran had been hit on the head 
and required immediate medical treatment.  She added that the 
veteran's parents picked him up and took him to a private 
hospital for treatment.  

Also of record is a February 1995 letter from a VA physician 
who related that he had been treating the veteran since 1990.  
The physician stated that the veteran suffered from a 
functional mental illness, schizo-affective disorder.  He 
added that the veteran's history was significant for a head 
injury that occurred in 1975.  He indicated that the veteran 
stated that his psychiatric symptoms started after the head 
injury.  


The evidence against the veteran's claim consists of the 
service medical records, the VA outpatient treatment and 
hospital records and the report of VA psychiatric examination 
conducted in April 2002.  The service medical records 
disclose that the veteran bumped the right side of his head 
and sustained a superficial laceration in March 1978.  It is 
significant to observe that on a report of medical history in 
August 1978, in conjunction with the separation examination, 
the veteran denied having ever had a head injury.  In 
addition, on the separation examination at that time, a 
neurological evaluation was normal, as was an evaluation of 
the head.  Although the veteran argues that he was treated 
initially at a Miami Valley hospital and then at Wright-
Patterson, the fact remains that there is no indication in 
the record of any such treatment.  It is noted that the 
veteran indicated that the records from the private hospital 
were taken to the military facility.  Yet, it is significant 
to observe that when the RO contacted Wright-Patterson 
Hospital, it was reported that no inpatient or outpatient 
records could be located.  

Thus, even if the Board were to concede that the veteran 
sustained some head injury in December 1975, as he alleges, 
the available evidence fails to support the claim that it 
resulted in any chronic disability.  This conclusion is 
supported by the fact that the service medical records fail 
to reveal any chronic residuals of a head injury.  Indeed, as 
noted above, the veteran specifically denied having had a 
head injury at the time of his discharge from service.  While 
the veteran has asserted that he has residuals of a head 
injury that are related to service, as a lay person, he lacks 
the capability to provide competent evidence in this regard 
as it requires specialized knowledge, skill, experience, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

When he was initially hospitalized by the VA in December 
1980, the veteran complained of hearing voices.  He stated 
that he had never had any problems at all until about two 
weeks earlier.  The veteran's father related that the veteran 
had been observed to be somewhat bizarre during the previous 
two weeks.  The diagnosis was acute schizophrenic episode.  
The Board observes that the history provided by the veteran's 
father at the time of this hospitalization contradict his 
subsequent statements to the effect that the veteran's 
behavior had changed while he was still in service.  

Of greater significance are the conclusions made by the VA 
physician following the VA psychiatric examination in April 
2002.  The Board notes that the examiner specifically stated 
that he had reviewed the claims folder.  The physician 
related that he could not find any medical record of the 
treatment the veteran received as a result of the alleged 
assault.  He further commented that the veteran did not 
receive any psychiatric treatment during service.  Following 
the examination, the pertinent diagnoses were schizophrenia, 
paranoid type and cognitive disorder, not otherwise 
specified.  The physician stated that the veteran apparently 
sustained a significant head trauma in December 1975, 
although it was not clear whether he lost consciousness at 
that time.  He added that the veteran's behavior began to 
deteriorate at least three years later and that he first came 
to psychiatric attention between twelve and fifteen months 
after his discharge from service.  The examiner indicated 
that it was impossible at this time to determine whether the 
veteran might have sustained some cognitive deterioration 
following his head trauma.  He added that there did not 
appear to be good evidence of this while the veteran was in 
service, although his inability to hold a job and mental 
deterioration subsequently could be regarded as the onset of 
some cognitive problems.  The examiner stated that it was 
more consistent with the premorbid phase of schizophrenia.  
He also indicated that while there was some literature on a 
causal relationship between head trauma and subsequent 
cognitive deterioration that sometimes occurred only after 
years, to the best of his knowledge, there was very little 
evidence to support a relationship between head trauma and 
what appeared to be classical schizophrenia.  Finally, the 
physician opined that due to the veteran's schizophrenia and 
electroconvulsive therapy treatments, it was impossible to 
determine whether any lasting cognitive damage had resulted 
from the head trauma.  In light of this, he stated that he 
would not recommend any neuropsychological testing.  

The Board concludes that the medical evidence of record 
against the claim is of greater probative value than the 
various statements made by and on behalf of the veteran.  
There is no medical evidence that conclusively supports the 
veteran's claim.  In this regard, the Board points out that 
the February 1995 statement from the VA psychiatrist relates 
the veteran's history of an in-service head injury.  The 
physician did not, however, identify any current chronic 
residuals of a head injury.  The Board finds, therefore that 
the weight of the evidence is against the claim for service 
connection for residuals of a head injury.  

ORDER

Service connection for residuals of a head injury is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

